DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 07/05/2022. Claims 1 and 3-20 are currently presented in the instant application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 18 is objected to because of the following informalities: 
In lines 27-28, it is suggested to change “the first predetermined condition” to “a first predetermined condition”.  
In lines 29-30, it is suggested to change “the second predetermined condition” to “a second predetermined condition”.  
In lines 31, it is suggested to change “the first portion of the second display” to “a first portion of the second display”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear the recites “the performing self-sending mode” in lines 18 is referring to the self-standing mode in lines 17?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. No.: 2021/0173533, hereinafter, “Kim”).
Regarding claim 10, Kim teaches a method for performing a self-standing mode in a foldable mobile phone including a first and a second parts, which form the foldable mobile phone and foldable with respect to each other (see figures 4, 9, 21B and 57-59, foldable phone), the method comprising:
performing the self-standing mode if it is determined that a criterion is met (see figures 4, 9, 21B and 57-59, [0141, 0146-0147, 0196-0222, 0371-0375], stand mode from 20 degrees to 210 degrees); and
providing a user interface for selecting one of at least two applications in the self- standing mode by a user (see figure 9, [0141], it is clearly seen that the mobile has user interface for the user select video player or video conference call),
wherein the criterion is any one of determining whether a user is holding the phone, whether a folding angle is within a specific range, whether the mobile phone is standing, or combination thereof (the applicant use the alternating language A or B or C, examiner select a folding angle is within a specific range for exam, a folding angle is within a specific range for stand mode from 20 degrees to 210 degrees, [0146]).
Regarding claim 11, Kim further teaches video call mode (see figure 59, video conference call, [0371-0375]).
Regarding claim 12, Kim further teaches providing a user interface based upon selecting an application by a user among the at least two applications in the self-standing mode (see figure 9, [0016, 0141], user select video player or video conference call).
Regarding claim 13, Kim further teaches video call mode (see figure 59, video conference call, [0371-0375]).
Regarding claim 14, Kim further teaches the performing self-standing mode comprises displaying recently executed application or specific application automatically (see [0142, 0179]).
Regarding claim 15, Kim further teaches if the camera mode is selected, the foldable phone takes a still image or a moving image continuously, periodically, or when an event is occurs (see figure 236, [0739]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No.: 2021/0173533, hereinafter, “Kim”) in view of Sakurazawa (US Pub. No.: 2014/0342781) and further in view of Zhou et al. (US Pub. No.: 2015/0153171, hereinafter, “Zhou”).
Regarding claim 1, Kim teaches a method for performing self-standing mode in a foldable mobile phone having a first part and a second part, which are capable of folding or unfolding with respect to each other (see figures 4, 9, 21B and 57-59), the method comprising:
determining whether a folding angle between the first and second parts of the foldable mobile phone is within the specific range (see [0141, 0144-0147, 0196-0222, 0371-0375]),
wherein the criterion is any one of determining whether a user is holding the phone, whether a folding angle is within a specific range, whether the mobile phone is standing, or combination thereof (the applicant use the alternating language A or B or C, examiner select a folding angle is within a specific range for exam); and
performing the self-standing mode if it is determined that a criterion is met (see 
[0146-0147, 0196-0222, 0371-0375], a folding angle is within a specific range for stand mode from 20 degrees to 210 degrees),
wherein the performing self- standing mode is providing any one of the most recently executed application or a most frequently application (see figures 57-59, [0141, 0146-0147, 0196-0222, 0371-0375], video application, email application, text and game application). 
It should be noticed that Kim fails to teach determining whether a user is holding the phone or not. Sakurazawa teaches determining whether a user is holding the phone or not (see figure 11, [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sakurazawa into view of Kim in order to provide the information on the display device to the user based on the user is holding the phone.
Kim and Sakurazawa, in combination, fails to teach determining whether the mobile phone is standing in a vertical direction or horizontal direction. However, Zhou teaches determining whether the mobile phone is standing in a vertical direction or horizontal direction (see figures 4-5 and 14, step 1408 or 1410, [0005, 0008, 0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhou into view of Kim and Sakurazawa in order to provide a plurality of orientation to the user for conveniently to read the information on the display.
Regarding claim 6, Kim further teaches providing a user interface for a calling a phone if the self-standing mode is the video call mode (see figure 59, video conference, [0372]).
Regarding claim 7, Kim further teaches the specific range is in a range of 70 degree to 110 degree (see [0146]).
Regarding claim 8, Kim further teaches providing a user interface for selecting any one of application in the self- standing mode by a user (see figures 58-59, email or video conference, [0372]).
Regarding claim 17, Zhou further teaches the whether the mobile phone is standing is determining whether the mobile phone is standing in a vertical direction or horizontal direction, and providing a predetermined application based upon a mobile phone’s standing direction determination (see figures 4-5, col.16, ln.22-29, switching between portrait application or landscape application based on orientation of mobile device).

Claim(s) 3- 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No.: 2021/0173533, hereinafter, “Kim”) in view of Sakurazawa (US Pub. No.: 2014/0342781) and further in view of Zhou et al. (US Pub. No.: 2015/0153171, hereinafter, “Zhou”) as applied to claim 1 above, and further in view of Joo (US Patent No.: 8,229,500).
Regarding claim 3, Kim, Sakurazawa and Zhou, in combination, fails to teach the performing self-standing mode further comprises controlling a provided application through one of a user's voice. However, Joo further teaches the performing self-standing mode further comprises controlling a provided application through one of a user's voice (see col.5, ln.5-18, voice recognition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Joo into view of Kim, Sakurazawa and Zhou in order to provide to the user to control the mobile by voice.
Regarding claim 4, Kim, Sakurazawa and Zhou, in combination, fails to teach providing at least two applications in the self-standing mode for selecting by a user, wherein the at least two applications include any one of a video call or a camera mode. However, Joo teaches providing at least two applications in the self-standing mode for selecting by a user, wherein the at least two applications include any one of a video call or a camera mode (see figures 2-3 and 8, mobile 1 is standing on the ground, camera mode, video call mode, col.5, ln.64-67, col.6, ln.16-25, col.10, ln.29-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Joo into view of Kim, Sakurazawa and Zhou in order to provide a multiple modes operation.
Regarding claim 9, Joo further teaches the self-standing mode includes a camera mode and a video call mode (see figures 2-3 and 8, mobile 1 is standing on the ground, camera mode, video call mode, col.5, ln.64-67, col.6, ln.16-25, col.10, ln.29-65).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No.: 2021/0173533, hereinafter, “Kim”) in view of Sakurazawa (US Pub. No.: 2014/0342781) and further in view of Zhou et al. (US Pub. No.: 2015/0153171, hereinafter, “Zhou”) as applied to claim 1 above, and further in view of West (US Patent No.: 11,360,001).
Regarding claim 5, Kim, Sakurazawa and Zhou, in combination, fails to teach providing a user interface for a camera mode for a user if the self-standing mode is the camera mode and taking an image by a gesture of the user. However, West teaches providing a user interface for a camera mode is the camera mode and taking an image by a gesture of the user (see figure 6, gesture recognition 650, image capture 630, col.31, ln.35-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of West into view of Kim, Sakurazawa and Zhou in order to provide to the user to control the mobile without touching the interface of the mobile phone.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No.: 2021/0173533, hereinafter, “Kim”) in view of Lee et al. (US Pub. No.: 2013/0021491, hereinafter, “Lee”).
Regarding claim 16, Kim disclosed the foldable phone with camera. Kim fails to teach if the camera mode is selected, the foldable phone takes a still image or a moving image by a voice or a gesture. However, Lee teaches if the camera mode is selected, the phone takes a still image or a moving image by a voice or a gesture (see figure 1A, 3 and 5, [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into view of Kim in order to provide a hand-free operation.
Allowable Subject Matter
Claims 18-20 are allowed.
Regarding claim 18, the prior art made of record fails to clearly teach or fairly suggest the feature of to turn off at least a portion of the first display when the folding angle satisfying the first predetermined condition; to activate a self-standing mode when the folding angle satisfying the second predetermined condition; to separate the first portion of the second display corresponding to the first device and second portion of the second display corresponding to the second device in accordance with the activating the self-standing mode as specified in the claim 18, and further limitations of their respective dependent claims 19-20.
 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov. The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
				
/TUAN PHAM/           Primary Examiner, Art Unit 2649